Case 1:19-cv-00230-LJL Document 86

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

dee uettiu mune pene cee enna nce e eee enn ee emeene nenmeeecmencsins 4
JIAJIA LUO, individually and on behalf of all
others similarly situated, ET AL.,

Plaintiffs,

-against-

SOGOU, INC., ET AL.,

Defendants.
tee ee etter anne X

Filed 06/10/20 Page 1of1

USOC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:

DAT

1

 

    
   

 
  

stew Ghakseas

E FILED: Oliglaqao

 

19 CIVIL 230 (LIL)

JUDGMENT

It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion & Order dated June 8, 2020, the motions to dismiss (Dkt. Nos. 65,

38, 70) are GRANTED.
Dated: New York, New York

June 10, 2020

BY:

RUBY J. KRAJICK

 

Clerk of Court

UNQAQO

Deputy Clerle
